EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail:jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS THIRD QUARTER NET INCOME FOR 2007 CHICAGO, October 17, 2007 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MBFinancial Bank, N.A. and Union Bank, N.A., announced today third quarter results for 2007.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its wholly owned subsidiaries, unless we indicate otherwise.We had net income of $18.3 million for the third quarter of 2007 compared to $14.7 million for the third quarter of 2006, an increase of 24.2%, and $21.0 million for the second quarter of 2007, a decrease of 13.0%.Fully diluted earnings per share for the third quarter of 2007 were $0.51 per share as compared to $0.46 per share for the third quarter of 2006, and $0.57 per share for the second quarter of 2007.Non-core transactions decreased our earnings for the third quarter of 2006 by $378 thousand, net of tax.Excluding these non-core items, our third quarter earnings for 2006 were $0.47 per diluted share.Non-core transactions increased our earnings for the second quarter of 2007 by $2.8 million, net of tax.Excluding these non-core items, our second quarter earnings for 2007 were $0.50 per diluted share.There were no significant non-core items in the third quarter of 2007. On June 29, 2007, we entered into an agreement to sell our Oklahoma City-based subsidiary bank, Union Bank, N.A., to Olney Bancshares of Texas, Inc. for approximately $76.9 million which is based on Union Bank’s book value at closing plus a premium of $46.9 million.The transaction, subject to customary closing conditions and regulatory approval, is expected to be completed in the fourth quarter of 2007.Prior to closing, Union Bank will sell to our lead subsidiary bank, Chicago-based MB Financial Bank, N.A., approximately $100 million in performing loans previously purchased from and originated by MB Financial Bank.The sale of Union Bank, N.A., will allow us to concentrate our resources in the Chicago metropolitan market. In accordance with FASB Statement No.144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” the financial position of Union Bank is reflected on the Company’s balance sheets as “assets held for sale” and “liabilities held for sale”, and the results of operations of Union Bank are reflected in the Company’s statements of income as “discontinued operations.” We estimate the post-closing impact of the Union Bank sale on our overall earnings per share will be minimal, as we anticipate that the lost income from Union Bank will be largely offset by additional income attributable to the loans that we will repurchase from Union Bank prior to closing, investment earnings on the sale proceeds, and the impact of planned stock repurchases, funded by the sale proceeds, which are subject to market conditions and other factors. Highlights for the quarter were as follows: - Our net interest margin in the third quarter, expressed on a fully tax equivalent basis, increased 3 basis points to 3.34%, compared to 3.31% in the second quarter of 2007, and was within the range of 3.26% to 3.34% previously communicated. 4 - We continued to enjoy robust commercial loan growth in the third quarter.Annualized commercial related loan growth was approximately 16%, compared to 15% in the second quarter of 2007, driven by substantial growth in our commercial and commercial real estate categories. - Core funding increased by $41.3 million compared to the second quarter of 2007.Additionally, our core funding has increased from 74% to 77% of total funding from September 30, 2006 to September 30, 2007.See "Funding Mix" section below for further analysis. - On September 20, 2007 we issued $30.0 million of trust preferred securities at a floating rate of 3 month LIBOR plus 1.30% with an initial rate of 6.99%, and on October 1, 2007 we issued an additional $22.5 million of trust preferred securities at a floating rate of 3 month LIBOR plus 1.30% with an initial rate of 6.53%. On October 2, 2007, we redeemed $61.7 million of trust preferred securities with a fixed coupon rate of 8.60%.As a result of redeeming these securities, we will incur approximately $2 million of additional other operating expense attributable to unamortized issuance costs in the fourth quarter of 2007, or approximately $0.04 per diluted share based on the number of fully diluted shares outstanding as of September 30, 2007. RESULTS OF OPERATIONS Third Quarter Results Net Interest Income Net interest income on a tax equivalent basis increased $1.9 million from the second quarter of 2007 to the third quarter of 2007.The increase in net interest income was primarily due to an increase in average interest earning assets, a three basis point increase in the net interest margin, and one additional day during the third quarter. See the supplemental net interest margin table for further detail. Assuming no significant changes in the interest rate enviroment or balance sheet leverage, we estimate our net interest margin on a fully tax equivalent basis, will range from 3.26% to 3.34% in the fourth quarter of 2007. 5 Other Income Three Months Ended September 30, June 30, March 31, December 31, September 30, 2007 2007 2007 2006 2006 Core other income: Loan service fees $ 1,253 $ 1,388 $ 1,537 $ 1,278 $ 1,101 Deposit service fees 6,501 5,624 5,158 5,244 4,963 Lease financing, net 3,952 3,744 3,996 3,895 2,832 Brokerage fees 2,067 2,716 2,452 2,061 2,559 Trust and asset management fees 2,490 2,666 2,281 2,326 1,736 Increase in cash surrender value of life insurance 1,288 1,269 1,221 1,184 1,012 Merchant card processing 4,131 4,045 3,878 3,434 1,820 Other operating income 1,507 1,303 1,449 1,491 1,201 Total core other income 23,189 22,755 21,972 20,913 17,224 Non-core other income (1): Gain on sale of third party brokerage business (A) - 500 - - - Gain on sale of artwork (D) - 1,634 - - - Gain on sale of properties (D) - 7,439 - - - Net gain (loss) on sale of other assets (D) 293 (14 ) 22 55 (296 ) Net gain (loss) on sale of investment securities (114 ) (2,077 ) (24 ) 82 (121 ) Gain on sale of land trust business (B) - - 909 - - Gain on sale of indirect auto loans (C) - 338 Increase (decrease) in market value of assets held in trust for deferred compensation (C) (109 ) 483 65 316 91 Total non-core other income 70 7,965 972 453 12 Total other income $ 23,259 $ 30,720 $ 22,944 $ 21,366 $ 17,236 (1) Letters denote the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows: A – Brokerage fees, B – Trust and asset management fees, C – Other Operating Income, and D – Net gain (loss) on sale of other assets. Deposit service fees increased from the second quarter of 2007 to the third quarter of 2007, primarily due to enhancements made to our courtesy overdraft program and a fee increase that was implemented during the second quarter of 2007 and continued for the entire third quarter.The decrease in our core business brokerage fee income was primarily due to the sale of our third party brokerage business during the second quarter of 2007.The decrease in our core business brokerage fee income was offset by significant corresponding reductions inbrokerage expense as a result of selling our third party brokerage business.Accounts sold were converted to the purchaser’s brokerage operating platform during the middle of the third quarter.We expect a significant decrease in our brokerage fee revenue in the fourth quarter of 2007 compared to the third quarter of 2007, offset by significant corresponding reductions inbrokerage expense as a result of a full quarter’s impact of the customers converting to the new platform. 6 Other Expense Three Months Ended September 30, June 30, March 31, December 31, September 30, 2007 2007 2007 2006 2006 Core other expense: Salaries and employee benefits $ 27,507 $ 26,130 $ 24,934 $ 26,645 $ 22,980 Occupancy and equipment expense 6,928 7,054 7,200 6,733 6,267 Computer services expense 1,846 1,857 1,817 1,746 1,627 Advertising and marketing expense 1,214 1,444 1,410 1,049 1,265 Professional and legal expense 593 656 530 368 713 Brokerage fee expense 918 1,403 1,271 1,087 1,405 Telecommunication expense 681 689 681 693 659 Other intangibles amortization expense 874 878 881 972 523 Merchant card processing 3,487 3,474 3,270 3,045 1,689 Other operating expenses 4,888 4,805 4,747 4,676 4,178 Total core other expense 48,936 48,390 46,741 47,014 41,306 Non-core other expense (1): Vision severance payments (E) - 200 - - - Merger related severance and other salary and employee benefit expense (E) - 364 Increase in market value of assets held in trust for deferred compensation (E) (109 ) 483 65 316 91 Other merger related expenses (F) - 139 Contribution to MB Financial Charitable Foundation (F) - 3,000 - - - Total non-core other expense (109 ) 3,683 65 316 594 Total other expense $ 48,827 $ 52,073 $ 46,806 $ 47,330 $ 41,900 (1)Letters denote the corresponding line items where the non-core other expense items reside in the consolidated statements of income as follows:E – Salaries and employee benefits, and F –Other Operating Expenses Core salaries and employee benefits increased from the second quarter of 2007 to the third quarter of 2007, primarily due to annual hourly employee pay increases during the third quarter, an increase in employee stock-based compensation expense, and one additional day during the third quarter compared to the second quarter.The increase in employee stock-based compensation expense of approximately $275 thousand was primarily due to the immediate vesting of certain stock-based awards granted during the third quarter of 2007.As noted earlier, the decrease in our core business brokerage fee expense was primarily due to the sale of our third party brokerage business during the second quarter of 2007. Income Taxes Income tax expense from continuing operations for the three months ended September 30, 2007decreased $1.7 million to$6.7 million compared to $8.4 million for the three months ended June 30, 2007.The effective tax rate was 27.9% and 30.0% for the quarters ended September 30, 2007 and June 30, 2007, respectively.The decline in the effective tax rate was primarily due to a higher percentage of pre-tax income generated from tax exempt sources for the three months ended September 30, 2007, compared to the three months ended June 30, 2007. 7 LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio as of the dates indicated (dollars in thousands): September 30, June 30, March 31, December 31, September 30, 2007 2007 2007 2006 2006 Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $1,261,995 23% $1,161,268 22% $1,106,806 22% $1,020,707 21% $995,231 21% Commercial loans collateralized by Assignment of lease payments (lease loans) 453,340 8% 437,581 8% 375,763 7% 392,063 8% 364,696 8% Commercial real estate (2) 1,915,845 36% 1,819,388 36% 1,819,098 36% 1,804,103 36% 1,796,899 36% Construction real estate 849,914 16% 884,560 17% 841,065 17% 851,896 17% 812,477 17% Total commercial related credits 4,481,094 83% 4,302,797 83% 4,142,732 82% 4,068,769 82% 3,969,303 82% Other loans: Residential real estate (2) 362,963 7% 354,763 6% 350,100 8% 360,183 7% 349,991 7% Indirect vehicle 142,827 3% 131,308 3% 120,342 2% 110,573 2% 99,788 2% Home equity 344,116 6% 348,336 7% 363,967 7% 381,612 8% 385,922 8% Consumer loans 51,532 1% 52,302 1% 63,265 1% 50,357 1% 48,311 1% Total other loans 901,438 17% 886,709 17% 897,674 18% 902,725 18% 884,012 18% Gross loans (1) 5,382,532 100% 5,189,506 100% 5,040,406 100% 4,971,494 100% 4,853,315 100% Allowance for loan losses (61,122) (59,058) (58,705) (58,983) (58,439) Net loans $5,321,410 $5,130,448 $4,981,701 $4,912,511 $4,794,876 (1) Gross loan balances at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006, and September 30, 2006, are net of unearned income, including net deferred loan fees of $2.9 million, $2.9 million, $2.8 million, $3.0 million, and $3.6 million, respectively. (2) During the third quarter of 2007, multifamily residential real estate loans were reclassified from residential real estate loans to commercial real estate loans.Prior periods have been reclassified to conform to the current period’s presentation. Commercial related credits increased by 16% on an annualized basis from June 30, 2007 to September 30, 2007.Commercial related credits increased by 13% from September 30, 2006 to September 30, 2007.Total loans increased by 15% on an annualized basis from June 30, 2007 to September 30, 2007.Total loans increased by 11% from September 30, 2006 to September 30, 2007.In each case, this growth was primarily due to growth in both existing customer and new customer loan demand resulting from the Company’s focus on marketing and new business development. ASSET QUALITY The following table presents a summary of non-performing assets as of the dates indicated (dollar amounts in thousands): September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Non-performing loans: Non-accrual loans (1) $23,901 $21,799 $23,222 $21,164 $19,477 Loans 90 days or more past due, still accruing interest - - - 304 435 Total non-performing loans 23,901 21,799 23,222 21,468 19,912 Other real estate owned 566 111 319 2,844 36 Repossessed vehicles 288 188 61 192 260 Total non-performing assets $24,755 $22,098 $23,602 $24,504 $20,208 Total non-performing loans to total loans 0.44% 0.42% 0.46% 0.43% 0.41% Allowance for loan losses to non-performing loans 255.73% 270.92% 252.80% 274.75% 293.49% Total non-performing assets to total assets 0.31% 0.28% 0.30% 0.31% 0.25% (1) There were no restructured loans in any period presented. 8 Below is a reconciliation of the activity in our allowance for loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Balance at beginning of period $ 59,058 $ 58,705 $ 58,983 $ 58,439 $ 42,988 Additions from acquisition - 16,426 Provision for loan losses 4,500 3,000 3,813 3,500 4,000 Charge-offs (3,395 ) (4,046 ) (4,354 ) (4,056 ) (6,352 ) Recoveries 959 1,399 263 1,100 1,377 Balance $ 61,122 $ 59,058 $ 58,705 $ 58,983 $ 58,439 Total loans $ 5,382,532 $ 5,189,506 $ 5,040,406 $ 4,971,494 $ 4,853,315 Average loans $ 5,275,376 $ 5,099,822 $ 4,989,817 $ 4,873,821 $ 4,296,754 Ratio of allowance for loan losses to total loans 1.14 % 1.14 % 1.16 % 1.19 % 1.20 % Net loan charge-offs to average loans (annualized) 0.18 % 0.21 % 0.33 % 0.24 % 0.46 % The increase in our provision from the second quarter of 2007 to the third quarter of 2007 was primarily due to our loan growth during the third quarter and an increase in potential problem loans. Although management believes that adequate specific and general loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of specific and general loan loss allowances may become necessary. We define potential problem loans as loans rated substandard or doubtful which are included on the watch list presented to our bank subsidiaries’ boards of directors that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans), but where known information about possible credit problems of borrowers causes management to have serious doubts as to the ability of such borrowers to comply with present loan repayment terms.Our decision to include performing loans in potential problem loans does not necessarily mean that we expect losses to occur, but that we recognize potential problem loans carry a higher probability of default.The aggregate principal amounts of potential problem loans were $45.6 million, or 0.85% of total loans as of September 30, 2007, and approximately $21.3 million, or 0.41% of total loans as of June 30, 2007. 9 The following is a summary of charge-offs and non-performing loans for the prior nineteen quarters (in thousands): Net Charge-Offs Annualized Net Charge-Offs to Average Loans End of Period Non-Performing Loans Non-Performing Loans to Total Loans Potential Problem Loans to Total Loans Total Non-Performing Loans and Potential Problem Loans to Total Loans 2003 – 1st Qtr $ 1,219 0.20% $22,384 0.86% 1.56% 2.42% 2003 – 2nd Qtr 2,872 0.44% $21,503 0.84% 1.15% 1.99% 2003 – 3rd Qtr 4,538 0.69% $25,519 0.98% 1.04% 2.02% 2003 –4th Qtr 1,524 0.23% $21,073 0.79% 0.89% 1.68% 2003 – Full Year $ 10,153 0.39% 2004 – 1st Qtr $ 1,317 0.20% $25,922 0.96% 1.45% 2.40% 2004 – 2nd Qtr 1,962 0.28% $28,789 0.95% 1.34% 2.29% 2004 – 3rd Qtr 1,632 0.21% $25,228 0.84% 1.45% 2.28% 2004 –4th Qtr 2,416 0.31% $22,571 0.71% 1.28% 1.99% 2004 – Full Year $ 7,327 0.25% 2005 – 1st Qtr $ 2,890 0.36% $25,623 0.79% 0.81% 1.60% 2005 – 2nd Qtr 2,074 0.25% $22,883 0.67% 0.59% 1.26% 2005 – 3rd Qtr 1,805 0.21% $18,212 0.53% 0.67% 1.20% 2005 –4th Qtr 1,346 0.16% $20,171 0.58% 0.61% 1.19% 2005 – Full Year $ 8,115 0.24% 2006 – 1st Qtr $ 1,036 0.12% $19,685 0.55% 0.66% 1.21% 2006 – 2nd Qtr 866 0.10% $15,887 0.43% 0.88% 1.31% 2006 – 3rd Qtr 4,975 0.46% $19,912 0.41% 0.45% 0.86% 2006 –4th Qtr 2,956 0.24% $21,468 0.43% 0.48% 0.91% 2006 – Full Year $ 9,833 0.24% 2007 – 1st Qtr $ 4,091 0.33% $23,222 0.46% 0.63% 1.09% 2007 – 2nd Qtr 2,647 0.21% $21,799 0.42% 0.41% 0.83% 2007 – 3rd Qtr 2,436 0.18% $23,901 0.44% 0.85% 1.29% 2007 – YTD $ 9,174 0.24% INVESTMENT SECURITIES AVAILABLE FOR SALE The following table sets forth the fair value of our investment securities available for sale, by type of security as indicated (in thousands): At September 30, 2007 At June 30, 2007 At March 31, 2007 At December 31, 2006 At September 30, 2006 U.S. Treasury securities (1) $- $1,274 $7,280 $11,248 $12,232 Government sponsored agencies and enterprises 328,040 414,620 540,141 665,435 696,968 States and political subdivisions 397,807 386,040 366,865 370,036 343,321 Mortgage-backed securities 487,747 489,345 468,092 495,215 512,249 Corporate bonds 22,006 27,643 30,215 27,316 46,417 Equity securities 73,526 69,856 58,089 58,551 67,029 Debt securities issued by foreign governments 298 298 547 547 546 Total $1,309,424 $1,389,076 $1,471,229 $1,628,348 $1,678,762 (1) Includes trading securities of $899 thousand at September 30, 2006 Our investment security portfolio continued to decrease, as a majority of Government sponsored agencies and enterprise securities that have been sold or matured have not been replaced due to the lack of attractive investment opportunities.We had no securities classified as held-to-maturity or trading as of September 30, 2007. 10 FUNDING MIX The following table shows the composition of our core and wholesale funding resources as of the dates indicated (dollars in thousands): September 30, June 30, March 31, December 31, September 30, 2007 2007 2007 2006 2006 Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Core funding: Non-interest bearing deposits $846,699 13% $879,338 13% $856,106 13% $924,371 14% $ 856,508 13% Money market and NOW accounts 1,336,162 20% 1,221,893 18% 1,162,047 18% 1,040,818 16% 1,044,863 16% Savings accounts 407,608 6% 429,625 7% 447,697 7% 473,727 7% 487,133 7% Certificates of deposit 2,236,197 33% 2,270,184 34% 2,325,655 35% 2,332,571 35% 2,368,118 35% Customer repurchase agreements 341,893 5% 326,194 5% 293,785 4% 314,441 4% 192,038 3% Total core funding 5,168,559 77% 5,127,234 77% 5,085,290 77% 5,085,928 76% 4,948,660 74% Wholesale funding: Public funds deposits 314,826 5% 327,560 5% 285,621 4% 239,492 4% 316,817 5% Brokered deposit accounts 408,796 6% 394,644 6% 425,683 6% 569,574 9% 672,263 10% Other short-term borrowings 468,042 6% 456,959 7% 428,631 7% 374,063 5% 280,885 4% Long-term borrowings 187,577 3% 186,322 3% 175,006 3% 245,880 4% 285,995 4% Junior subordinated notes issued to capital trusts 197,537 3% 166,657 2% 179,096 3% 179,162 2% 179,230 3% Total wholesale funding 1,576,778 23% 1,532,142 23% 1,494,037 23% 1,608,171 24% 1,735,190 26% Total funding $ 6,745,337 100% $6,659,376 100% $6,579,327 100% $6,694,099 100% $6,683,850 100% We experienced a net increase in our lower cost core funding sources (non-interest bearing deposits, money market and NOW accounts, and savings accounts), and a net decrease in our higher cost core funding sources (certificates of deposit and customer repurchase agreements) from the second quarter of 2007 to the third quarter of 2007.Our percentage of core funding to total funding has increased from September 30, 2006 to September 30, 2007.Additionally, the average balance of our non-interest bearing deposits increased from $848.5 million in the second quarter of 2007, to $864.2 million in the third quarter of 2007. CAPITAL MANAGEMENT On July 2, 2007, we announced our intent to expand our existing stock repurchase program from 1,000,000 to 2,000,000 shares. As of September 30, 2007, we had repurchased 1,305,467 of our outstanding shares under this program.The 694,533 shares remaining under our expanded authorization may be repurchased from time to time over a twelve-month period, depending upon market conditions and other factors, in open market or privately negotiated transactions. At September 30, 2007, our total risk-based capital ratio was 11.83%; Tier 1 capital to risk-weighted assets ratio was 10.31% and Tier 1 capital to average asset ratio was 8.61%, compared to 11.62%, 10.09% and 8.25%, respectively, at June 30, 2007.The increase in our risk-based capital ratios from the second quarter of 2007 to the third quarter of 2007 was primarily due to the issuance $30.0 million of additional trust preferred securities during the third quarter of 2007.This was a temporary increase, as during the fourth quarter of 2007, in addition to issuing another $22.5 million of trust preferred securities, we redeemed $61.7 million of trust preferred securities originally issued in the third quarter of 2002.MB Financial Bank, N.A. and Union Bank, N.A. were each categorized as “Well-Capitalized” under Federal Deposit Insurance Corporation regulations at September 30, 2007. 11 ASSET LIABILITY MANAGEMENT Based on simulation modeling which assumes immediate changes in interest rates at September 30, 2007 and December 31, 2006, we believe that our net interest income would change over a one-year period due to changes in interest rates as follows (dollars in thousands): Immediate Change in Net Interest Income Over One Year Horizon Changes in At September 30, 2007 At December 31, 2006 Levels of Dollar Percentage Dollar Percentage Interest Rates Change Change Change Change +2.00 % $2,775 1.30 % $2,237 1.00 % +1.00 1,746 0.82 1,752 0.78 (1.00) (4,963) (2.33) (2,574) (1.15) (2.00) (10,005) (4.69) (8,683) (3.89) In addition to the simulation assuming an immediate change in interest rates above, we model many other scenarios including those with gradual changes in interest rates over a one-year period to evaluate our interest rate sensitivity.Based on simulation modeling which assumes gradual changes in interest rates, we believe that our net interest income would change over a one-year period due to changes in interest rates as follows (dollars in thousands): Gradual Change in Net Interest Income Over One Year Horizon Changes in At September 30, 2007 At December 31, 2006 Levels of Dollar Percentage Dollar Percentage Interest Rates Change Change Change Change +2.00 % $2,359 1.11 % $1,589 0.71 % +1.00 1,336 0.63 1,245 0.56 (1.00) (2,644) (1.24) (1,878) (0.84) (2.00) (5,452) (2.56) (3,352) (1.50) In both the immediate and gradual interest rate sensitivity tables above, changes in net interest income between September 30, 2007 and December 31, 2006 reflect changes in the composition of our interest earning assets and interest bearing liabilities, related interest rates, repricing frequencies, and the fixed or variable characteristics of our interest earning assets and interest bearing liabilities. We also review our interest rate sensitivity under certain scenarios in which the general shape of the yield curve changes over time.One such scenario is a gradual reversion to a “Normal Yield Curve,” which we define as a yield curve having the mean historical interest rate value for each time period on the yield curve.Gradual reversion to the Normal Yield Curve assumes a gradual decrease in interest rates for 3 months and 1 year to 4.02% and 4.25% from 5.23% and 4.90%, respectively, and a gradual rise in long-term interest rates for 15 year and 30 year periods to 5.75% and 5.88% from 5.37% and 5.45%, respectively.Under this scenario, our net interest income is projected to increase by $7.5 million or 3.48% over a one year period. The assumptions used in our interest rate sensitivity simulations discussed above are inherently uncertain and, as a result, the simulations cannot precisely measure net interest income or precisely predict the impact of changes in our interest rates on net interest income. Actual results will differ from simulated results due to timing, magnitude and frequency of interest rate changes as well as changes in market conditions, management strategies, and customer behavior. 12 FORWARD-LOOKING STATEMENTS When used in this press release and in filings with the Securities and Exchange Commission, in other press releases or other public shareholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases "believe," "will," "should," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," "plans," or similar expressions are intended to identify "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) the possibility that the sale of Union Bank will not be completed within the expected time frame, whether due to delays in receipt of regulatory approval for the transaction or the purchaser's inability to obtain all of the financing it needs to enable it to pay the purchase price; (2) the possibility that the loss of future income from Union Bank will have a greater impact on our overall earnings per share than we currently anticipate, whether due to our realizing less income than we expect to realize from the loans we will repurchase from Union Bank prior to closing and on our investments of the Union Bank sale proceeds, or due to unfavorable market conditions or other factors impeding our planned stock repurchase activity; (3) expected cost savings and synergies from our merger and acquisition activities might not be realized within the expected time frames; (4) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; (5) competitive pressures among depository institutions; (6) interest rate movements and their impact on customer behavior and net interest margin; (7) the impact of repricing and competitors' pricing initiatives on loan and deposit products; (8) the ability to adapt successfully to technological changes to meet customers' needs and developments in the market place; (9) our ability to realize the residual values of our direct finance, leveraged, and operating leases; (10) our ability to access cost-effective funding; (11) changes in financial markets; (12) changes in economic conditions in general and in the Chicago metropolitan area in particular; (13) the costs, effects and outcomes of litigation; (14) new legislation or regulatory changes, including but not limited to changes in federal and/or state tax laws or interpretations thereof by taxing authorities; (15) changes in accounting principles, policies or guidelines; (16) our future acquisitions of other depository institutions or lines of business; (17) our deposit growth and deposit mix resulting from our new deposit gathering strategy may be less favorable than expected; and (18) the impact of the guidance prepared by the Office of the Comptroller of the Currency regarding concentrations in real estate lending. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 13 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006, and September 30, 2006 (Amounts in thousands, except common share data) (Unaudited) September 30, June 30, March 31, December 31, September 30, 2007 2007 2007 2006 2006 ASSETS Cash and due from banks $119,961 $153,496 $96,541 $142,207 $130,174 Interest bearing deposits with banks 7,582 3,622 4,576 5,086 5,727 Federal funds sold - - 45,000 - 36,000 Investment securities available for sale 1,309,424 1,389,076 1,471,229 1,628,348 1,677,863 Trading securities - 899 Loans held for sale - 4,850 Loans (net of allowance for loan losses of $61,122 atSeptember 30, 2007, $59,058 at June 30, 2007, $58,705 at March 31, 2007, $58,983 atDecember 31, 2006, and $58,439 at September 30, 2006) 5,321,410 5,130,448 4,981,701 4,912,511 4,794,876 Assets held for sale 353,028 375,149 410,840 393,608 404,067 Lease investments, net 90,670 80,353 71,308 80,258 65,646 Premises and equipment, net 183,506 184,090 196,525 194,618 192,039 Cash surrender value of life insurance 117,900 116,624 115,354 114,134 112,950 Goodwill, net 379,047 379,047 379,047 379,047 379,867 Other intangibles, net 26,223 27,097 27,975 28,856 29,828 Other assets 91,745 82,306 87,691 99,625 126,338 Total assets $8,000,496 $7,921,308 $7,887,787 $7,978,298 $7,961,124 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $846,699 $879,338 $856,106 $924,371 $856,508 Interest bearing 4,703,589 4,643,906 4,646,703 4,656,182 4,889,194 Total deposits 5,550,288 5,523,244 5,502,809 5,580,553 5,745,702 Short-term borrowings 809,935 783,153 722,416 688,504 472,923 Long-term borrowings 187,577 186,322 175,006 245,880 285,995 Junior subordinated notes issued to capital trusts 197,537 166,657 179,096 179,162 179,230 Liabilities held for sale 321,144 344,643 379,294 361,008 372,469 Accrued expenses and other liabilities 79,112 74,972 72,464 76,239 73,338 Total liabilities 7,145,593 7,078,991 7,031,085 7,131,346 7,129,657 Stockholders' Equity Common stock, ($0.01 par value; authorized 40,000,000 shares; issued 37,404,087 , 37,345,661, 37,342,031, 37,332,328and 37,330,205 shares at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006, and September 30, 2006, respectively) 374 373 373 373 373 Additional paid-in capital 440,655 439,450 439,164 439,502 439,906 Retained earnings 475,208 463,359 448,855 437,353 425,867 Accumulated other comprehensive income 120 (12,028) (3,690) (7,602) (8,699) Less:1,809,035, 1,442,588, 818,372, 666,120 and 747,612shares oftreasury stock, at cost, at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006, respectively (61,454) (48,837) (28,000) (22,674) (25,980) Total stockholders' equity 854,903 842,317 856,702 846,952 831,467 Total liabilities and stockholders' equity $8,000,496 $7,921,308 $7,887,787 $7,978,298 $7,961,124 14 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except common share data) (Unaudited) Three months ended Ninemonths ended September 30, June 30, March 31, December, 31 September 30, September 30, September 30, 2007 2007 2007 2006 2006 2007 2006 Interest income: Loans $101,488 $96,793 $93,933 $94,175 $82,777 $292,214 $216,019 Investment securities available for sale: Taxable 11,983 13,163 14,348 15,904 13,327 39,494 35,932 Nontaxable 3,586 3,325 3,302 3,191 2,911 10,213 8,064 Federal funds sold 52 67 235 528 41 354 246 Other interest bearing accounts 63 49 50 68 70 162 244 Total interest income 117,172 113,397 111,868 113,866 99,126 342,437 260,505 Interest expense: Deposits 47,942 46,337 45,453 47,269 38,704 139,732 93,839 Short-term borrowings 9,617 9,390 8,618 6,438 7,580 27,625 21,506 Long-term borrowings and junior subordinated notes 5,530 5,316 5,900 6,223 4,402 16,746 10,917 Total interest expense 63,089 61,043 59,971 59,930 50,686 184,103 126,262 Net interest income 54,083 52,354 51,897 53,936 48,440 158,334 134,243 Provision for loan losses 4,500 3,000 3,813 3,500 4,000 11,313 6,600 Net interest income after provision for loan losses 49,583 49,354 48,084 50,436 44,440 147,021 127,643 Other income: Loan service fees 1,253 1,388 1,537 1,278 1,101 4,178 4,122 Deposit service fees 6,501 5,624 5,158 5,244 4,963 17,283 14,201 Lease financing, net 3,952 3,744 3,996 3,895 2,832 11,692 9,474 Brokerage fees 2,067 3,216 2,452 2,061 2,559 7,735 7,257 Trust and asset management fees 2,490 2,666 3,190 2,326 1,736 8,346 4,590 Net (loss) gain on sale of investment securities (114) (2,077) (24) 82 (121) (2,215) (527) Increase in cash surrender value of life insurance 1,288 1,269 1,221 1,184 1,012 3,778 2,780 Net gain (loss) on sale of other assets 293 9,059 22 55 (296) 9,374 805 Merchant card processing 4,131 4,045 3,878 3,434 1,820 12,054 3,414 Other operating income 1,398 1,786 1,514 1,807 1,630 4,698 3,838 23,259 30,720 22,944 21,366 17,236 76,923 49,954 Other expense: Salaries and employee benefits 27,398 26,813 24,999 26,961 23,435 79,210 61,946 Occupancy and equipment expense 6,928 7,054 7,200 6,733 6,267 21,182 17,729 Computer services expense 1,846 1,857 1,817 1,746 1,627 5,520 4,535 Advertising and marketing expense 1,214 1,444 1,410 1,049 1,265 4,068 3,548 Professional and legal expense 593 656 530 368 713 1,779 1,659 Brokerage fee expense 918 1,403 1,271 1,087 1,405 3,592 3,899 Telecommunication expense 681 689 681 693 659 2,051 1,924 Other intangibles amortization expense 874 878 881 972 523 2,633 999 Merchant card processing 3,487 3,474 3,270 3,045 1,689 10,231 3,165 Other operating expenses 4,888 7,805 4,747 4,676 4,317 17,440 12,340 48,827 52,073 46,806 47,330 41,900 147,706 111,744 Income before income taxes 24,015 28,001 24,222 24,472 19,776 76,238 65,853 Income taxes 6,709 8,394 7,043 7,331 6,058 22,146 19,938 Income from continuing operations $17,306 $19,607 17,179 $17,141 $13,718 $54,092 $45,915 Discontinued operations Income from discontinued operations before income taxes 1,499 1,803 1,429 1,442 1,567 4,731 4,771 Income taxes 500 369 487 495 544 1,356 1,660 Income from discontinued operations 999 1,434 942 947 1,023 3,375 3,111 Net income $18,305 $21,041 $18,121 $18,088 $14,741 $57,467 $49,026 Common share data: Basic earnings per common share fromcontinuing operations $0.48 $0.54 $0.47 $0.47 $0.44 $1.49 $1.57 Basic earnings per common share from discontinued operations $0.03 $0.04 $0.02 $0.02 $0.03 $0.09 $0.10 Basic earnings per common share $0.51 $0.58 $0.49 $0.49 $0.47 $1.59 $1.67 Diluted earnings per common share from continuing operations $0.48 $0.53 $0.46 $0.46 $0.43 $1.47 $1.54 Diluted earnings per common share from discontinued operations $0.03 $0.04 $0.03 $0.03 $0.03 $0.09 $0.10 Diluted earnings per common share $0.51 $0.57 $0.49 $0.49 $0.46 $1.56 $1.64 Weighted average common shares outstanding 35,733,165 36,239,731 36,630,323 36,583,607 31,529,245 36,197,787 29,328,102 Diluted weighted average common shares outstanding 36,213,532 36,744,473 37,180,928 37,156,887 32,055,721 36,731,126 29,842,456 15 MB FINANCIAL, INC. & SUBSIDIARIES SELECTED FINANCIAL DATA (Amounts in thousands, except common share data) (Unaudited) Three months ended Ninemonths ended September 30, June 30, March 31, December, 31 September 30, September 30, September 30, 2007 2007 2007 2006 2006 2007 2006 Performance Ratios (continuing operations): Annualized return on average assets 0.86 % 1.00 % 0.88 % 0.86 % 0.79 % 0.91 % 1.00 % Annualized return on average equity 8.10 9.25 8.18 8.08 8.47 8.51 11.06 Annualized return on average tangible equity (1) 15.72 17.87 15.85 15.94 13.67 16.48 16.07 Net interest rate spread 2.81 2.79 2.80 2.85 2.96 2.80 3.11 Efficiency ratio (2) 61.47 59.86 60.98 61.47 62.18 60.74 59.08 Net interest margin 3.22 3.20 3.21 3.26 3.34 3.21 3.46 Tax equivalent effect 0.12 0.11 0.12 0.11 0.11 0.12 0.12 Net interest margin – fully tax equivalent basis (3) 3.34 3.31 3.33 3.37 3.45 3.33 3.58 Performance Ratios (total): Annualized return on average assets 0.91% 1.07 % 0.93 % 0.91 % 0.85 % 0.97 % 1.06 % Annualized return on average equity 8.57 9.93 8.63 8.53 9.10 9.04 11.81 Annualized return on average tangible equity (1) 16.60 19.14 16.69 16.79 14.67 17.47 17.14 Net interest rate spread 2.81 2.80 2.82 2.85 2.97 2.81 3.10 Efficiency ratio (2) 61.29 59.44 60.71 61.33 61.87 60.44 58.92 Net interest margin 3.24 3.22 3.24 3.26 3.35 3.23 3.47 Tax equivalent effect 0.12 0.12 0.11 0.11 0.10 0.12 0.11 Net interest margin – fully tax equivalent basis (3) 3.36 3.34 3.35 3.37 3.45 3.35 3.58 Asset Quality Ratios: Non-performing loans to total loans 0.44 % 0.42 % 0.46 % 0.43 % 0.41 % 0.44 % 0.41 % Non-performing assets to total assets 0.31 0.28 0.30 0.31 0.25 0.31 0.25 Allowance for loan losses to total loans 1.14 1.14 1.16 1.19 1.20 1.14 1.20 Allowance for loan losses to non-performing loans 255.73 270.92 252.80 274.75 293.49 255.73 293.49 Net loan charge-offs to average loans (annualized) 0.18 0.21 0.33 0.24 0.46 0.24 0.24 Capital Ratios: Tangible equity to assets (4) 6.03 % 5.92 % 6.13 % 5.93 % 5.72 % 6.03 % 5.72 % Equity to total assets 10.69 10.63 10.86 10.62 10.44 10.69 10.44 Book value per share (5) 24.02 23.46 23.46 23.10 22.73 24.02 22.73 Less: goodwill and other intangible assets, net of tax benefit, per common share 11.13 11.05 10.88 10.85 10.91 11.13 10.91 Tangible book value per share (6) 12.89 12.41 12.58 12.25 11.82 12.89 11.82 Total capital (to risk–weighted assets) 11.83 % 11.62 % 11.89 % 11.80 % 11.72 % 11.83 % 11.72 % Tier 1 capital (to risk-weighted assets) 10.31 10.09 10.58 10.49 10.39 10.31 10.39 Tier 1 capital (to average assets) 8.61 8.25 8.50 8.39 9.51 8.61 9.51 (1) Net cash flow available to stockholders (net income or net income on continuing operations, as appropriate, plus other intangibles amortization expense, net of tax benefit) / Average tangible equity (average equity less average goodwill and average other intangibles, net of tax benefit) (2) Equals total other expense divided by the sum of net interest income on a fully tax equivalent basis and total other income less net gains (losses) on securities available for sale. (3) Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. (4) Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. (5) Equals total ending stockholders’ equity divided by common shares outstanding. (6) Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 16 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include net income and fully diluted earnings per share excluding certain items, net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis, tangible equity to assets ratio, tangible book value per share, and annualized cash return on average tangible equity.Our management uses these non-GAAP measures in its analysis of our performance.The tax equivalent adjustment to net interest income recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.The other measures exclude the ending balances of acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible stockholders’ equity.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital.These disclosures should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. The following table presents a reconciliation of tangible equity to stockholders’ equity (in thousands): September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Stockholders’ equity – as reported $854,903 $842,317 $856,702 $846,952 $831,467 Less: goodwill 379,047 379,047 379,047 379,047 379,867 Less: other intangible assets, net of tax benefit 17,045 17,613 18,184 18,756 19,388 Tangible equity $458,811 $445,657 $459,471 $449,149 $432,212 The following table presents a reconciliation of average tangible equity to average stockholders’ equity (in thousands): Three months ended Nine months ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 September 30, 2007 September 30, 2006 Average Stockholders’ equity – as reported $847,326 $849,816 $851,785 $841,353 $642,651 $849,626 $554,856 Less: average goodwill 379,047 379,047 379,047 379,957 222,448 379,047 157,904 Less: average other intangible assets, net of tax benefit 17,245 17,805 18,396 19,113 12,310 17,812 9,471 Average tangible equity $451,034 $452,964 $454,342 $442,283 $407,893 $452,767 $387,481 The following table presents a reconciliation of net cash flow available to stockholders to net income from continuing operations (in thousands): Three months ended Nine months ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 September 30, 2007 September 30, 2006 Net income – as reported $17,306 $19,607 $17,179 $17,141 $13,718 $54,092 $45,915 Add: other intangible amortization expense, net of tax benefit 568 571 573 632 340 1,711 649 Net cash flow available to stockholders $17,874 $ 20,178 $17,752 $17,773 $14,058 $55,803 $46,564 The following table presents a reconciliation of net cash flow available to stockholders to net income (in thousands): Three months ended Nine months ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 September 30, 2007 September 30, 2006 Net income – as reported $18,305 $21,041 $18,121 $18,088 $14,741 $57,467 $49,026 Add: other intangible amortization expense, net of tax benefit 568 571 573 632 340 1,711 649 Net cash flow available to stockholders $18,873 $21,612 $18,694 $18,720 $15,081 $59,178 $49,675 17 Reconciliations of net interest income on a fully tax equivalent basis to net interest income and net interest margin on a fully tax equivalent basis to net interest margin are contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per share to book value per share is contained in the “Selected Financial Ratios” table. NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended September 30, Three Months Ended June 30, 2007 2006 2007 Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Interest Earning Assets: Loans (1) (2): Commercial related credits Commercial $1,177,597 $23,528 7.82% $917,460 $18,758 8.00% $1,140,869 $22,635 7.85% Commercial – nontaxable (3) 7,362 140 7.44 4,056 72 6.95 7,693 142 7.30 Commercial loans collateralized by assignment of leasepayments 435,777 7,577 6.95 327,048 5,450 6.67 402,079 6,984 6.95 Real estate commercial (6) 1,893,883 34,924 7.22 1,595,465 29,504 7.24 1,809,011 33,159 7.25 Real estate construction 867,641 18,793 8.48 694,077 15,596 8.79 854,090 18,426 8.53 Total commercial related credits 4,382,260 84,962 7.59 3,538,106 69,380 7.67 4,213,742 81,346 7.64 Other loans Real estate residential (6) 357,839 5,430 6.07 270,647 4,085 6.04 350,842 5,330 6.08 Home equity 345,887 6,604 7.57 283,882 5,685 7.95 356,205 6,783 7.64 Indirect 136,911 3,541 10.26 171,686 3,085 7.13 125,848 2,373 7.56 Consumer loans 52,479 999 7.55 32,432 567 6.94 53,185 1,011 7.62 Total other loans 893,116 16,574 7.36 758,647 13,422 7.02 886,080 15,497 7.05 Total loans 5,275,376 101,536 7.64 4,296,753 82,802 7.65 5,099,822 96,843 7.62 Taxable investment securities 983,795 11,983 4.87 1,137,303 13,327 4.69 1,088,104 13,163 4.84 Investments securities exempt from federal income taxes (3) 385,582 5,517 5.60 315,403 4,478 5.56 358,761 5,115 5.64 Federal funds sold 4,214 52 4.83 3,051 41 5.26 5,099 67 5.20 Other interest bearing deposits 4,848 63 5.16 5,744 70 4.83 6,245 49 3.15 Total interest earning assets 6,653,815 119,151 7.10 5,758,254 100,718 6.94 6,558,031 115,237 7.05 Assets held for sale 360,785 395,635 399,584 Non-interest earning assets 940,049 693,604 931,340 Total assets $7,954,649 $6,847,493 $7,888,955 Interest Bearing Liabilities: Corefunding: Money market and NOW accounts 1,297,887 10,930 3.34 808,025 5,046 2.48 1,181,417 9,293 3.16 Savings accounts 417,341 763 0.73 451,963 776 0.68 438,093 813 0.74 Certificates of deposit 2,243,190 27,106 4.79 1,839,366 20,450 4.41 2,295,965 27,588 4.82 Customer repos 316,275 3,051 3.83 172,946 1,302 2.99 298,323 2,868 3.86 Total core funding 4,274,693 41,850 3.88 3,272,300 27,574 3.34 4,213,798 40,562 3.86 Wholesale funding: Public funds 298,215 3,952 5.26 216,137 2,693 4.94 293,026 3,820 5.23 Brokered accounts (includes fee expense) 400,479 5,191 5.14 786,421 9,739 4.91 391,427 4,823 4.94 Other short-term borrowings 500,383 6,566 5.21 465,507 6,278 5.35 495,660 6,522 5.28 Long-term borrowings 356,130 5,530 6.08 314,806 4,402 5.47 353,081 5,316 5.96 Total wholesale funding 1,555,207 21,239 5.42 1,782,871 23,112 5.14 1,533,194 20,481 5.36 Total interest bearing liabilities $5,829,900 63,089 4.29 $5,055,171 50,686 3.98 $5,746,992 61,043 4.26 Non-interest bearing deposits 864,165 718,009 848,459 Liabilities held for sale 329,540 365,140 368,892 Other non-interest bearing liabilities 83,718 66,522 74,796 Stockholders’ equity 847,326 642,651 849,816 Total liabilities and stockholders’ equity $7,954,649 $6,847,493 $7,888,955 Net interest income/interest rate spread (4) $56,062 2.81% $50,032 2.96% $54,194 2.79% Taxable equivalent adjustment 1,979 1,592 1,840 Net interest income, as reported $54,083 $48,440 $52,354 Net interest margin (5) 3.22% 3.34% 3.20% Tax equivalent effect 0.12% 0.11% 0.11% Net interest margin on a fully tax equivalent basis (5) 3.34% 3.45% 3.31% (1) Non-accrual loans are included in average loans. (2) Interest income includes amortization of deferred loan origination fees of $1.7 million, $1.5 million and $1.8 million for the three months ended September 30, 2007, September 30, 2006, and June 30, 2007, respectively. (3) Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. (4) Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. (5) Net interest margin represents net interest income as a percentage of average interest earning assets. (6) During the third quarter of 2007, multifamily residential real estate loans were reclassified from residential real estate loans to real estate commercial loans.Prior periods have been reclassified to conform to the current period’s presentation. 18 The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Nine Months Ended September 30, 2007 2006 Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Interest Earning Assets: Loans (1) (2): Commercial related credits Commercial $1,117,051 $66,569 7.86% $845,366 $50,517 7.88% Commercial – nontaxable (3) 10,046 618 8.11 3,675 189 6.78 Commercial loans collateralized by assignment of leasepayments 408,466 21,174 6.91 293,423 14,633 6.65 Real estate commercial (6) 1,838,509 101,027 7.25 1,500,965 81,001 7.12 Real estate construction 858,364 55,405 8.51 615,896 40,392 8.65 Total commercial related credits 4,232,436 244,793 7.63 3,259,325 186,732 7.55 Other loans Real estate residential (6) 353,472 16,054 6.06 237,578 10,923 6.13 Home equity 357,509 20,431 7.64 242,419 14,152 7.81 Indirect 125,775 8,128 8.64 57,889 3,085 7.13 Consumer loans 53,525 3,024 7.55 25,899 1,193 6.16 Total other loans 890,281 47,637 7.15 563,785 29,353 6.96 Total loans 5,122,717 292,430 7.63 3,823,110 216,085 7.56 Taxable investment securities 1,084,482 39,494 4.86 1,051,483 35,932 4.56 Investments securities exempt from federal income taxes (3) 368,213 15,712 5.63 294,265 12,406 5.56 Federal funds sold 9,055 354 5.16 6,878 246 4.72 Other interest bearing deposits 5,885 162 3.68 8,192 244 3.98 Total interest earning assets 6,590,352 348,152 7.06 5,183,928 264,913 6.83 Assets held for sale 382,663 391,362 Non-interest bearing assets 935,046 588,343 Total assets $7,908,061 $6,163,633 Interest Bearing Liabilities: Corefunding: Money market and NOW accounts 1,184,019 27,953 3.16 687,837 11,089 2.16 Savings accounts 438,028 2,440 0.74 450,187 2,370 0.70 Certificates of deposit 2,287,991 82,276 4.81 1,580,516 48,750 4.12 Customer repos 307,910 8,812 3.83 154,529 3,428 2.97 Total core funding 4,217,948 121,481 3.85 2,873,069 65,637 3.05 Wholesale funding: Public funds 283,045 11,092 5.24 167,493 5,813 4.64 Brokered accounts (includes fee expense) 426,792 15,971 5.00 742,014 25,817 4.65 Other short-term borrowings 477,458 18,813 5.27 501,726 18,078 4.82 Long-term borrowings 367,855 16,746 6.00 247,933 10,917 5.81 Total wholesale funding 1,555,150 62,622 5.38 1,659,166 60,625 4.89 Total interest bearing liabilities $5,773,098 184,103 4.26 $4,532,235 126,262 3.72 Non-interest bearing deposits 857,274 652,214 Liabilities held for sale 351,479 361,807 Other non-interest bearing liabilities 76,584 62,521 Stockholders’ equity 849,626 554,856 Total liabilities and stockholders’ equity $7,908,061 $6,163,633 Net interest income/interest rate spread (4) $164,049 2.80% $138,651 3.11% Taxable equivalent adjustment 5,715 4,408 Net interest income, as reported $ 158,334 $134,243 Net interest margin (5) 3.21% 3.46% Tax equivalent effect 0.12% 0.12% Net interest margin on a fully tax equivalent basis (5) 3.33% 3.58% (1) Non-accrual loans are included in average loans. (2) Interest income includes amortization of deferred loan origination fees of $5.2 million and $4.9 million for the nine months ended September 30, 2007, and September 30, 2006, respectively. (3) Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. (4) Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. (5) Net interest margin represents net interest income as percentage of average interest earning assets. (6) During the third quarter of 2007, multifamily residential real estate loans were reclassified from residential real estate loans to real estate commercial loans.Prior periods have been reclassified to conform to the current period’s presentation.
